Citation Nr: 1423547	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  11-01 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a right knee condition.

2.  Entitlement to service connection for a skin condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1975 to December 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which denied the benefit sought on appeal.

The Veteran was provided with a hearing before the undersigned Veterans Law Judge via live video teleconference in August 2012.  The transcript of that proceeding has been associated with the claims file.

In August 2012, the Veteran submitted, via his representative, additional evidence to the Board which was accompanied by a waiver of initial RO review of such evidence.  The new evidence will therefore be considered in this decision.  38 C.F.R. § 20.1304.

A review of the Virtual VA paperless claims processing system revealed nothing further pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a careful review of the Veteran's claims file the Board finds that further development is warranted for the Veteran's claims of entitlement to service connection for a right knee condition and a skin condition.  In particular, the Board finds that VA examinations should be afforded to the Veteran for both of his claimed conditions.

With respect to the need for a medical examination and/or opinion for a right knee condition, the Board notes that the minimum requirements set out in 38 C.F.R. § 3.159(c)(4) and McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) are met.  

First, there is evidence of a current disability, as the Veteran has provided medical evidence, via private treatment records, that shows he has been diagnosed with right knee pain with swelling and edema.  Although these records indicated that the Veteran's complaints were related to a skiing injury in 1987 and a skating accident in 2004, the Veteran has provided testimony that his right knee condition had existed since his initial complaints in service and was merely exacerbated by these subsequent injuries.  

Second, there is evidence of an in-service injury because there is medical evidence of such, as the Veteran's service treatment records reveal that he received treatment in June 1977 for a complaint of right knee pain.  No specific diagnosis was provided at that time.

Third, there is at least an indication that there exists a nexus between the Veteran's right knee pain in service and his current disability.  See McLendon, 20 Vet. App. at 83. (noting that the third element establishes a low threshold and requires only that the evidence 'indicates' that there 'may' be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).  Here the Veteran's statements regarding his continuity of symptoms in his right knee gives a possible indication that these two conditions are related and, therefore, triggers the requirement of a medical opinion to properly adjudicate this matter.

Under the circumstances, the Board finds that the requirements for obtaining a VA examination and opinion have been satisfied.  Because neither has of yet been provided, further development is required.

With respect to the need for a medical examination and/or opinion for a skin condition, the Board also notes that the minimum requirements set out in 38 C.F.R. § 3.159(c)(4) and McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) are met.  

First, there is evidence that the Veteran may be suffering from a current disability, as he has provided both testimony to the effect that he continues to suffer from skin rashes with small papules on the feet, arms, groin, and scalp and uses hydrocortisone to self-treat as well as photographs showing the presence of what appears to be a red rash on his bilateral arms and leg.  

Second, there is evidence of an in-service injury because there is medical evidence of such, as the Veteran's service treatment records reveal that he received treatment in February 1976 for a rash on his groin, in July 1976 for pruritus manifested by small bumps on the fore arms and legs, in May 1978 for a rash on the groin diagnosed as tinea cruris, and in September 1979 for a scaling rash on the hands.

Third, there is at least an indication that there exists a nexus between the Veteran's skin problems in service and his current disability.  See McLendon, 20 Vet. App. at 83.  Here the Veteran's statements regarding his continuity of symptoms of rash both in service and post service support a possible indication that these two conditions are related and, therefore, trigger the requirement of a medical opinion to properly adjudicate this matter.

Under the circumstances, the Board finds that the requirements for obtaining a VA examination and opinion have been satisfied.  Because neither has of yet been provided, further development is required.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask that he provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for his right knee and/or his skin since August 2012.  After the Veteran has signed the appropriate releases, the records that are properly identified, and not already on file, should be obtained and associated with the claims folder. All attempts to procure these records should be documented in the claims file.  If the Agency of Original Jurisdiction (AOJ) cannot obtain the records properly identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. After the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for an orthopedic examination.  The entire claims file, to include a complete copy of the REMAND and printed paper copies of all evidence relevant to the examiner's review (if the examiner does not have access to the appellant's electronic (Virtual VA) file), must be made available to the examiner designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies (to include x-rays, if necessary) should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner is asked to provide an opinion addressing the following question: 

i. Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed right knee condition or right knee condition noted in the medical records had its onset in service or is otherwise related to service?

The basis for each opinion is to be fully explained with a complete discussion of the pertinent (lay and medical) evidence of record and sound medical principles, including the use of any medical literature, which may reasonably illuminate the medical analysis in the study of this case.

3. Additionally, arrange to have the Veteran scheduled for a skin examination.  The entire claims file, to include a complete copy of the REMAND and printed paper copies of all evidence relevant to the examiner's review (if the examiner does not have access to the appellant's electronic (Virtual VA) file), must be made available to the examiner designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies (to include x-rays, if necessary) should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner is asked to provide an opinion addressing the following question: 

i. Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed skin condition or skin condition noted in the medical records had its onset in service or is otherwise related to service?

The basis for each opinion is to be fully explained with a complete discussion of the pertinent (lay and medical) evidence of record and sound medical principles, including the use of any medical literature, which may reasonably illuminate the medical analysis in the study of this case.

4. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5. After completing the above action, the claim must be readjudicated. If the claim remains denied, an SSOC must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



